Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 18, 2014

                                          No. 04-14-00409-CV

                                IN RE VERANO LAND GROUP, LP

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       Relator filed a petition for writ of mandamus in this court on June 6, 2014. On June 16,
2014, relator filed a Motion to Withdraw Writ of Mandamus. Relator’s motion to withdraw is
GRANTED.

           It is so ORDERED on June 18th, 2014.                                  PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2012-CI-01753, styled Fulbright & Jaworski, LLP v. Verano Land Group,
LP, pending in the 288th Judicial District Court, Bexar County, Texas, the Honorable Cathleen M. Stryker
presiding.